IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 70193
                OF ROCKY N. UNRUH, BAR NO. 8912.
                                                                                 FILED
                                                                                  MAY 0 9 2016
                                                                                      E K. LINDEMAN
                                                                            CL

                                                                                 Cu   DE        VT
                                                                                               LE



                          ORDER GRANTING PETITION FOR RESIGNATIO
                               This is a joint petition by the State Bar of Nevada and
                attorney Rocky N. Unruh for his resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against Unruh; and that he is current
                on all membership fee payments and other financial commitments relating
                to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.      See SCR 98(5)(a)(2). Unruh acknowledges that his
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation. See SCR 98(5)(c)-(d). Finally, Unruh has submitted
                an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
       OF
     NEVADA


(0) 1907A
                                                                                             HqZq
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Rocky N. Unruh's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.


                                                               adt_A               re1J.
                                                          Parraguirre


                                                                        wet-s-et      J.
                                                          Hardesty


                                                                                      J.
                                                          Douglas




                                                          Saitta




                                                                                      J.




                cc: Rocky N. Unruh
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
          OF
      NEVADA
                                                      2
(0) 1947./(